As filed with the Securities and Exchange Commission on July 9, 2008. Registration 333- United States Securities and Exchange Commission Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ENB FINANCIAL CORP (Exact Name of Registrant As Specified In Its Charter) Pennsylvania 51-0661129 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 31 East Main Street 17522 Post Office Box 457 (Zip Code) Ephrata, Pennsylvania (Address of principal executive offices) ENB
